COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 ELIA GONZALEZ,                                                No. 08-12-00346-CV
                                                 §
                        Appellant,                                  Appeal from
                                                 §
 v.                                                              34th District Court
                                                 §
 COPART AUTO AUCTIONS,                                        of El Paso County, Texas
                                                 §
                        Appellee.                             (TC # 2012-DCV-04342)
                                                 §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time to file her brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). On February 1, 2013, the Clerk of the Court notified

Appellant that her brief was past due and no motion for extension of time to file a brief had been

received. The Clerk also informed the parties of the Court’s intent to dismiss the appeal for want

of prosecution unless, within ten days of the notice, a party responded showing grounds to
continue the appeal. Appellant has filed a response but she has not filed her brief or a motion for

extension of time. We dismiss the appeal for want of prosecution. TEX.R.APP.P. 38.8(a)(1),

42.3(b).


March 28, 2013
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               -2-